UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6971



JIMMY ALLRED,

                                               Plaintiff - Appellant,

          versus


CHIEF OF SECURITY (STG); ROBERT SMITH; CHARLES
RAYNOR, Captain,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-285-5-BR)


Submitted:   August 14, 2001              Decided:   December 12, 2001


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Lee Allred, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Allred appeals the district court’s order dismissing

as frivolous his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 2001).       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Allred v. Chief of Security, No. CA-01-285-5-BR

(E.D.N.C. Apr. 30, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2